DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities: 
Page 10, in line 13, recites “combing”, which appears to be a typographical error.   
Appropriate correction is required.

Claim Objections
Claims 2, 5 are objected to because of the following informalities: 
Claim 2, in line 3, recites “combing” which appears to be a typographical error. 
Claim 5 recites, “the hexagonal column”, which has been amended to depend upon itself but appears intended to be dependent upon claim 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Feller (FR 2800121), in view of Nien et al. (US 2017/0022754). 
Regarding the claims, Feller discloses the following: 
1. (Currently amended) An angle adjusting mechanism for blinds blades comprising: a main body comprising two casings (1, 2) defining a first container (portion of 1, 2 for 10) and a second container (portion of 1, 2 for 9), the first container (corresponding to 10) having a first opening (fig. 1 shows hole through 1 in the area of 10) through the two casings, and the second container (corresponding to 9) having a second opening at an end (figs. 1, 2 show hole through 1 in the area of 9, where the “end” is the portion in the area of 3 as shown in fig. 2); and a driving unit (9, 10) comprising a worm gear (10), a worm (9), a connecting rod (8) and at least one driving rod (unshown driving rod, including 3), the worm gear (10) disposed in the first container and having an assembling aperture at an axle center corresponding to the first opening (fig. 1 clearly shows the claimed arrangement), the worm (9) combined with (i.e., assembled together with) the connecting rod (8) and installed in the second container (fig. 2 most clearly shows the claimed arrangement), the worm (9) engaging the worm gear (10), the connecting rod (8) having a pivot extension (7) at one end corresponding to the second opening (figs. 1-2), the pivot extension (7) having an axial groove (through-hole through 7, best shown in figs. 3-4) and an engaging portion (outer surface of 7, shown in fig. 1) on an outer side of the groove, the driving rod (including 3) having a pivot recess (recessed area of 4) at a first end (4) with an engaging aperture through the driving rod (aperture through 4); wherein the worm gear (10), the worm (9) and the connecting rod (8) are positioned in (fig. 2) the main body (1, 2), the second opening of the second container (corresponding to 9) is sized to accept the first end of the driving rod (including 3), and the first end of the driving rod (including 3) is configured to extend into the second container (fig. 2) so that the pivot recess (recessed area of 4) of the driving rod accepts the pivot extension (7) of the connecting rod (8) for engagement.  

    PNG
    media_image1.png
    761
    1124
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    650
    840
    media_image2.png
    Greyscale

Feller does not disclose that the driving rod has a through aperture at a second end. Nien teaches a driving rod (34) with a through aperture (34a) at a second end (fig. 6). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a driving rod with a through aperture at a second end as taught by Nien in combination with the structure of Feller, for the purpose of providing a simple and well-known attachment means that allows for the user to rotate the mechanism. 
Feller is silent regarding the limitations of claim 2. Nien teaches two casings (12, 14) further comprising a plurality of corresponding clasps and slots (unlabeled clasps and slots are most clearly visible in fig. 6) for combining the two casings (12, 14) together. It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the clasps and slots of Nien with the half-housings of Feller, for the expected advantage of securely holding the housing together using a mechanism that does not require special or additional tooling or separate fasteners.

    PNG
    media_image3.png
    739
    599
    media_image3.png
    Greyscale

3. (Original) The angle adjusting mechanism for blinds blades as claimed in claim 1, wherein the worm (9) and the connecting rod (8) are integrally formed (i.e., assembled together as shown in fig. 2).  
Regarding claims 4-5, Feller discloses that the setting of the declutching torque is achieved by the choice of the mechanical characteristics of the different materials of zones 12 conjugated with their shapes; but does not explicitly disclose a hexagonal socket and a hexagonal column. However, it has been held to be well-within the skill of one of ordinary skill in the art to reconfigure a device according to design specifications. The claimed shape does not appear to change the function of the claimed device, and it would have been within the skill of an ordinary practitioner to change the shape of the device of the prior art which is disclosed as a design-effective variable. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative shape, and since the claimed device having the relative shape would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art.1  
	As motivated above, claims 4-5 are met by the art as follows: 
4. (Original) The angle adjusting mechanism for blinds blades as claimed in claim 1, wherein the worm (9) further comprises a hexagonal (change of shape) socket (fig. 3) at one end (13), the connecting rod (8) further has a hexagonal (change of shape) column (8), and the worm (9) and the connecting rod (8) are combined via the hexagonal socket and the hexagonal column (fig. 2).  
5. (Currently amended) The angle adjusting mechanism for blinds blades as claimed in claim 5, wherein the hexagonal (change of shape) column (8) of the connecting rod further comprises a groove (half-moon shaped recessions 12 in outer portion of 8) extending downward at one end.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feller (FR 2800121) and Nien et al. (US 2017/0022754), in view of Georgopoulos (US 5,002,113).
Regarding claim 6, Feller does not disclose the limitations of claim 6. Georgopoulos is in the related field of window blinds and evidences the known assembly issues (col. 2, lines 7-48) of J-shaped hooks in blind systems (col. 1, line 59-col. 2, line 6), which includes manufacturers replacing lost hooks via supplemental shipments (col. 2, lines 41-48). Plainly, Georgopoulos evidences that replacing hooks in such systems was common and well-known in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use replacement parts as taught by Georgopoulos in combination with the disclosure of Feller, for the benefit of allowing repair or replacement of lost parts. Further, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed different lengths do not appear to change the function of the claimed device, and applying the claimed different lengths to the replacement parts known by the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 2
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
        2 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.